PILED IN
                                                                              tSTCOUHTOF *PPEALS
                                                                                   *"'   ~"\m Ttrv, _,
                                     IN       THE

                   FIRST    DISTRICT      COURT        OF   APPEALS            MAY -1 m
                             AT    HOUSTON,         TEXAS                   CHR.STQPHB, A. PRm
                                                                           CLERK
JUSTIN WAYNE PARRIS
              Appellant                               Court Of Appeals No. Ol-14-O0502°€R
V.
THE STATE OF TEXAS                                            Trial Ct. Case No. 1352699
              Appellee                    §



          APPELLANT'S     FINAL   MOTION        FOR     EXTENSION     OF    TIME

     TO   FILE   APPELLANT'S      BRIEF /       RESPONSE     TO   ANDERS*          BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, JUSTIN WAYNE PARRIS, "Appellant," Pro Se in the above styled and
numbered cause, and respectfully files this FINAL MOTION FOR EXTENSION OF TIME TO
FILE APPELLANT'S BRIEF / RESPONSE TO ANDERS' BRIEF, requesting an extension of at
least thirty (30) days from the date on which he finally receives the completion
of the records in this matter, in which to file his pro se response to Appellate
Counsel's Anders' Brief. In support thereof, Appellant shows the Court the follow
ing extenuating circumstances:

                                          I.

       On November 24, 2014, Appellant received notice from court appointed Appel
late Counsel, stating that he had filed an Anders' Brief on Appellant's behalf.

                                          II.
      Appellant filed his first motion for an extension of time on November 24,
2014; along with a motion to obtain a complete copy of the record. The Court gran
ted the motion for extension of time on January 13, 2015, for 45 days from that
date, and ordered the trial court to provide Appellant with a complete copy of the
record within ten (10) days. On January 23, 2015, Appellant received an incomplete
copy of the record. On February 20, 2015, Appellant filed a second motion for ext
ension of time, notifying the Court that he had been provided with an incomplete
copy of the record. The Court then granted the second extension of time, on March
12, 2015, for 45 days from that date, and ordered the trial court to provide Appe
llant with the record of the the pre-trial motion for suppression and the hearing
IMtotioilfelEicte^
held on said motion, within ten (10) days of said order. As of this date, the tri
al court has neglected to provide Appellant with the record for the suppression
hearing, as ordered by this Court. Appellant's current due date for his pro se
Appellant's Brief / Response To Anders* Brief is April 27, 2015.

                                           III.
       Appellant's request for an additional extension of time is based upon the
facts, which he prays the Court will find to be "extraordinary circumstances":
a. Appellant is entitled to review a complete copy of the record, prior to submi
   tting a response to counsel's Anders' Brief.
b.   Appellant received an incomplete record from the trial court on January 23,
     2015, which is missing his pre-trial Motion For Suppression of the evidence
     that was illegally obtained at the crime scene, and the transcript for the
     hearing that was held on said motion. Although the Court has ordered the trial
     court to provide Appellant with the missing portion of the record, the trial
     court has neglected to do so.

c. Appellant is unable to prepare an adequate response to counsel's Anders' Brief
   without the complete record of the case at hand, as he will possibly be forced
   to fail to bring something on direct appeal that should and can only be prope
   rly raised at this level of appeal. Such a denial will constitute a violation
     of Appellant's due process rights.

                                        PRAYER:

       WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court will GRANT this
MOTION and extend the deadline for filing a pro se brief in response to counsel's
Anders' Brief in Appeal No. 01-14-00502-CR to at least 30 days from the date on
which Appellant is finally provided with the completion of the record in this case.
Appellant further prays for any other relief he may be entitled to.
                           (
       I, JUSTIN WAYNE PARRIS, TDCJ # 1937601, being presently incarcerated in the
French M. Robertson Unit of the Texas Department of Criminal Justice in Jones Cou
nty, Texas; hereby verify and declare under penalty of perjury that the foregoing
statements are true and correct; as well as offered in good faith.

              SIGNED AND EXECUTED on this the 24th day of April, 2015.
                                                      RESPECTFULLY SUBMnTED,

                                            M


Final Mrtion For Extension Of Time - Appeal No. QL-14-C0502-CR - """" ~~~ "'   Page 2
                                                Justin Wayne Parris # 1937601
                                                  French M. Robertson Unit
                                                     12071 F.M. 3522
                                                    Abilene, Texas 79601
                                                        (325) 548-9035




                             CERTIFICATE   OF   SERVICE;
       The above signer hereby certifies that a true and correct copy of the fore
going MOTION has been served on all parties, via 1st Glass U.S. Mail, Postage Pre
paid, dropped in the outgoing prison mailbox on this the 24th day of April, 2015;
addressed to:
 Christopher A. Prine, Clerk               Alan Curry
 First Court of Appeals                    Chief Prosecutor, Appellate Division
  301 Fannin Street                        Harris County District Attorney's Offfice
 Houston, Texas   77002-2066               1201 Franklin, Suite 600
                                           Houston, Texas 77002-1923



JWP-awr-File




                  [   THIS    SPACE INTENTIONALLY LEFT BLANK   ]




RnaTiEEoTfbTEiteSmOTT^^                                                         Page 3
                        JUSTIN     WAYNE   PARRIS     #    1937601
         French M. Robertson Unit,   12071 F.M. 3522,        Abilene, Texas 79601

                                     April 24, 2015                   ^c0lleD
                                                                        oome >IN
Christopher A. Prine, Clerk                                                     'r^s
First Court of Appeals                                                MAY -j
301 Fannin Street
Houston, Texas 77002-2066

REs    FINAL MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF
   $   APPEAL NO. 01-14-00502-CR


Dear Clerk:
         Greetings! I pray this finds you in the best of health and spirits. Please
find enclosed my pro se FINAL MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S
BRIEF / RESPONSE TO ANDERS' BRIEF. I ask that you file this immediately and bring
it to the Court's attention at your earliest convenience.

         I further request that you notify me of any action taken on this MOTION, in
a timely manner.

         Please return to me a date/time stamped copy of this letter, at the address
below.

         Your assistance in this very important matter is greatly appreciated.

                                                             Respectfully,


                                                            Appellant, Pro Se
                                                 Justin Wayne Parris # 1937601
                                                      French M. Robertson Unit
                                                         12071 F.M. 3522
                                                          Abilene, Texas 79601
                                                              (325) 548-9035




JWP/awr-File
                      ^C^^^*"1*" "^*



        arris«-037Ail
                                                                           ABILENE TX 796'
Justin Wayne Parris # 1937601
French M. Robertson Unit                                            28 APR 2.015 PM                1   L
12071 F.M. 3522
Abilene, Texas 79601




                                                    CHRISTOPHER       A.       PRINE,         CLERK
                                                       FIRST       COURT      OF      APPEALS
                                                             301    FANNIN         STREET
                                                               HOUSTON,         TEXAS
                                                                                        77002-2066




                LEGAL        MAIL      jg   "™™002"!"20sso                 //'/"'/"Hii/i/'!'//l//,/'/i/,,/,",/"/////l"ii///,»"l/////